UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of December 2010 PEARSON plc (Exact name of registrant as specified in its charter) N/A (Translation of registrant's name into English) 80 Strand London, England WC2R 0RL 44-20-7010-2000 (Address of principal executive office) Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934 Yes No X This Report includes the following documents: 1. A press release from Pearson plc announcing Director/PDMR Shareholding PEARSON PLC (the "Company") Director Shareholding Below are details of share transfers of ordinary shares of 25p each made on 16 December 2010 and notified to the Company on 16 December 2010:- On 16 December 2010 Robin Freestone transferred 4,000 ordinary shares of 25p each to the following connected persons: Name of connected person to whom shares transferred Number of ordinary shares of 25p each transferred James Freestone William Freestone Jonathan Freestone Matthew Freestone All of the above transfers were made by way of gift. The number of shares in which Robin Freestone and his connected persons are beneficially interested remains at 211,040. This notification is made in accordance with DTR3.1.2R. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PEARSON plc Date: 16 December, 2010 By: /s/ STEPHEN JONES Stephen Jones Deputy Secretary
